Citation Nr: 1525598	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-34 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1969 to April 1971, as well as additional Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In January 2015, the Veteran and his wife appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

The Board notes that the issue of entitlement to service connection for hypertension was certified to the Board in an August 2014 VA Form 8.  However, the record reflects that the RO had already granted service connection for hypertension in an August 2013 rating decision.  The Veteran did not disagree with the rating assigned, and he did not raise this issue during his January 2015 Board hearing.  The Board also observes that the Veteran has been receiving the maximum schedular benefit since 2004.  In any event, since service connection for hypertension has already been granted by the RO, it is not before the Board.   


FINDING OF FACT

The Veteran is unable to perform his activities of daily living and protect himself from his environment without regular assistance from another person due to his service-connected cardiac and psychiatric disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for regular aid and attendance have been met.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. §§ 3.350(b)(3), 3.352 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this decision, a discussion of VA's duties to notify and assist is unnecessary.

Review of the record reveals that the Veteran is service connected for the following: posttraumatic stress disorder (PTSD) with major depressive disorder (rated as 100 percent disabling), coronary artery disease (rated as 100 percent disabling), bilateral hearing loss (rated as 20 percent disabling), tinnitus (rated as 10 percent disabling), hypertension (rated as 10 percent disabling), a left foot disability (rated as 10 percent disabling), and erectile dysfunction (noncompensably rated).  

In addition to the above service-connected disabilities, the Veteran was in receipt of a total disability rating based on individual unemployability due to service-connected disabilities since April 2004, and his combined schedular rating has totaled 100 percent since February 2008.  

The Board notes that the Veteran is already in receipt of special monthly compensation at the housebound rate, per a July 2013 rating decision.  However, he additionally seeks special monthly compensation based on the need for regular aid and attendance, which is a higher level of compensation than that of special monthly compensation at the housebound rate.  See 38 U.S.C.A. § 1114.

Under the provisions of 38 U.S.C.A. § 1114(l), special monthly compensation based on aid and attendance is payable where a Veteran, as the result of service-connected disability(s), has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  See also 38 C.F.R. § 3.350(b)(3). 

The following criteria are used to determine whether a claimant is in need of the regular aid and attendance of another person: the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; the inability to attend to the wants of nature; or, a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a). 

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held that it was not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance, and that such eligibility required at least one of the enumerated factors be present.  The Court added that the particular personal function which the Veteran was unable to perform should be considered in connection with his or her condition as a whole and that it was only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.

The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

In this case, the Veteran has not suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, and he is not blind, or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes.  However, the evidence of record, which includes a VA Aid and Attendance examination report from October 2012 and the Veteran's and his wife's Board hearing testimony from January 2015, indicates that the Veteran is incapable of performing activities of daily living without the assistance of another person due to his service-connected cardiac and psychiatric disabilities.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  According to the October 2012 VA Aid and Attendance examination report, the Veteran's cardiac condition, PTSD, and neuropathy restricted his activities.  While the Veteran was able to feed himself at that time, he was not able to prepare his own meals.  His wife assisted him with bathing, as he was only able to stand for two or three minutes at a time.  The Veteran's wife needed to manage his medications and his financial affairs.  His wife also needed to assist the Veteran in dressing himself.  The Veteran reported that he needed assistance with all activities requiring standing.  The physician noted that the Veteran was only able to leave his house for short periods of time, and only for doctors' appointments.  The physician also noted that the Veteran could only go to a doctor's appointment with assistance from his wife.

In a July 2014 statement, the Veteran noted that the July 2013 rating decision had denied the benefit on the basis that the Veteran was capable of driving his car and that he had driven from Louisiana to New Mexico.  The Veteran responded that he was unable to drive due to his leg and heart conditions, and that his wife had accompanied him to fly on a plane from Louisiana to New Mexico.  The Veteran asserted that since he was unable to bathe by himself or walk by himself, he was entitled to special monthly compensation based on the need for aid and attendance. 

During the Veteran's January 2015 Board hearing, he testified that he remained in bed most of the day, and that his wife clothed him, fed him, and bathed him.  The Veteran's wife reported that she needed to assist him with toileting.  The wife described a typical day for the Veteran, and her testimony reflects that she needed to aid and assist him with all necessities of daily living, and that outside of those necessities, the Veteran essentially did not get out of bed.   
 
The evidence shows that the Veteran cannot stand for more than two or three minutes, due largely to his service-connected cardiac condition (see October 2012 examination report), and is unable to independently attend to the wants of nature or protect himself from ordinary hazards or dangers of his daily environment without the regular aid and assistance of another person (in this case, his wife).  

Although there is evidence that nonservice-connected neuropathy also contributes to the Veteran's incapacity, there is no suggestion by any examiner or treatment provider that the Veteran's incapacity is due solely to the nonservice-connected disorder, and the Board is precluded from making its own medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  See also Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is impossible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the Veteran's favor and the symptoms in question attributed to the service-connected disability).  Accordingly, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a grant of special monthly compensation based on the need for regular aid and attendance of another person is warranted.  38 C.F.R. § 3.102.


ORDER

Subject to the law and regulations governing payment of monetary benefits, special monthly compensation based on the need for aid and attendance is granted.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


